Citation Nr: 0603023	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-31 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for status post lumbar surgery for herniated disc and 
spondylolisthesis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from June to August 1995 
and from September 1995 to December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In November 2004, the Board remanded 
the appeal for further development.

In a February 2005 rating decision, the RO increased the 
rating for the veteran's disability to 40 percent, effective 
since the date of service connection.  The veteran has not 
indicated that he is satisfied with this rating.  Thus, the 
claim is still before the Board.  See AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993).  Given the above, the issue is as 
listed on the title page.

On another matter, in a January 2006 statement, the veteran's 
representative raised a claim of entitlement to service 
connection for a scar, as a residual of status post lumbar 
surgery for herniated disc and spondylolisthesis.  The issue 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Since January 1, 2003, the veteran's status post lumbar 
surgery for herniated disc and spondylolisthesis has not been 
manifested incapacitating episodes, or periods of acute signs 
and symptoms due to intervertebral disc syndrome that require 
bed rest and treatment by a physician.

2.  Since January 1, 2003, the veteran's status post lumbar 
surgery for herniated disc and spondylolisthesis has been 
manifested by impairment that results in pain on motion and 
severe limitation of motion of the lumbar spine due to pain; 
however; even when pain is considered, the veteran's low back 
disability is not shown to result in functional loss 
consistent with or comparable to unfavorable ankylosis of the 
entire thoracolumbar spine, or to otherwise result in 
functional loss due to limitation of motion that warrants the 
assignment of a higher evaluation.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for status post lumbar surgery for herniated disc and 
spondylolisthesis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59 (2005); 38 C.F.R. § 4.71a, Diagnostic Code 5292, 5293 
(2002) (effective from September 23, 2002, to September 25, 
2003); 68 Fed. Reg. 51,454 (Aug. 27, 2003), 38 C.F.R. 
§ 4.71a, Diagnostic Code 5239, 5241 (2003) (effective from 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate his claim.  In a 
January 2003 letter, issued prior to the initial AOJ 
decision, VA informed the veteran and his representative of 
the information and evidence necessary to substantiate a 
claim for service connection.  The letter also informed the 
veteran of his and VA's respective duties for obtaining 
evidence.  Lastly, the letter asked him to send information 
describing any additional evidence or the evidence itself.  
Thus, as a practical matter, the Board finds that the veteran 
has been asked to submit any evidence in his possession that 
pertains to his claim.  

In addition, VA provided the veteran with a copy of the 
appealed March 2003 rating decision, August 2003 statement of 
the case, November 2004 Board decision and remand, and 
February 2005 supplemental statement of the case.  These 
documents provided notice of the law and governing 
regulations, and the reasons for the determinations made 
regarding his claim.  By way of these documents, the veteran 
was also specifically informed of the information and 
evidence previously provided to VA or obtained by VA on his 
behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical records, post-service VA medical records, VA 
examination reports, and statements made by the veteran in 
support of his claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.  

II.  Factual Background

A February 2003 VA examination report reflects complaints of 
back pain that worsens throughout the day.  The veteran 
reported that he has had no bowel or bladder problems 
regarding his low back and stated that occasionally the pain 
will go into both of his hip areas.  The physical examination 
found the veteran walking upright without any antalgic gait, 
and with normal posture.  There was tenderness to percussion 
of the lumbosacral spine.  Range of motion was flexion to 25 
degrees, beyond which there was pain; extension to 15 
degrees, beyond which there was pain; right lateral bending 
to 22 degrees, beyond which there was pain; left lateral 
bending to 18 degrees, beyond which there was pain; and right 
and left rotation to 40 degrees, without significant pain.  
Straight leg raising caused low back pain at 45 degrees on 
the left but it did not cause pain at 80 degrees on the 
right.  The veteran was able to heel and toe walk without 
difficulty, and squat down to where his thighs are parallel 
to the ground and get back up without difficulty.  Deep 
tendon reflexes were 1/4 and symmetric.  There was no atrophy 
of the muscles of the lower extremity.  Station and gait were 
normal.  There was normal sensation to light touch involving 
the feet.  Muscle strength in the upper and lower extremities 
appeared normal.  The diagnosis was status post lumbar 
surgery for herniated disc and spondylolisthesis with severe 
functional loss due to pain.

February 2003 VA treatment notes reflect complaints of low 
back pain for three to four days.  The veteran noted that the 
pain was primarily in the right flank, with some radiation to 
the right leg.  

An August 2004 VA treatment note reflects no complaints of 
pain and that the back pain was well controlled with Motrin.  

A February 2005 VA examination report reflects complaints of 
constant pain in the lower back with radiation to both 
buttocks and down to both feet.  The veteran reported flare-
ups one to two times per week that last up to eight hours.  
He characterized the pain as being a dull ache that becomes 
sharp and burning during flare-ups.  He noted using Motrin 
with partial relief.  He stated that the pain is made worse 
with prolonged sitting and standing and getting in and out of 
the car.  He denied erectile dysfunction and episodes of 
bowel or bladder incontinence.  He also denied requiring 
assistive aids and having difficulties with activities of 
daily living.  Since leaving service, the veteran has been 
employed as an insurance salesman, followed by a job as a 
courier, at which he continues to be employed today.  He has 
had no incapacitating episodes for the past 12 months.  He is 
able to walk up to one hour at which time the discomfort 
causes him to stop.  He is unable to mow his grass or play 
with his children due to pain.

Physical examination found the veteran walking in no 
distress, but with discomfort getting dressed and undressed.  
Range of motion was flexion to 30 degrees, extension to 10 
degrees, right lateral bending to 20 degrees, left lateral 
bending to 30 degrees, right lateral rotation to 45 degrees, 
and lateral rotation to 35 degrees.  Straight leg raising was 
positive on the right at 50 degrees and on the left at 60 
degrees.  The veteran had diminished sensation on the left of 
the L5 dermatome but the remainder of sensation to both lower 
extremities was normal.  All major muscle groups of both 
lower extremities were grade 5.  The veteran had discomfort 
at the limits of all ranges of motion.  The examiner noted 
that there was a moderate increase in loss of motion due to 
pain and fatigue after repetitive motion of the lumbosacral 
spine.  There was moderate spasm of the musculature 
bilaterally.  No heat or redness was present.  The examiner 
noted that the veteran had a flattening of the lumbar 
lordotic curve.  The examiner also noted that the spine 
appeared symmetrical and that the veteran had symmetry and 
normal rhythm of spinal motion.  Lastly, the examiner noted 
that X-rays showed a solid lumbosacral fusion with internal 
fixation with plate and four screws, that spondylolisthesis 
appeared to be fully corrected, and that the remaining disc 
spaces were well maintained with no signs of any degenerative 
changes.  

The diagnosis was status post lumbosacral laminectomy and 
fusion for herniated disc and spondylolisthesis.  The 
examiner stated that the veteran demonstrates a moderate to 
severe limitation of motion of the lumbar spine with 
residuals of intervertebral disc syndrome of mild to moderate 
degree.  The examiner also stated that there appears to be 
true functional loss due to pain to a moderate degree, made 
worse after repetitive motion by 15 to 20 percent.  Lastly, 
the examiner stated that these conditions and limitations 
interfere with the veteran's employability.  

A subsequent February 2005 VA treatment note reflects 
complaints of low back pain and that the veteran is taking 
Motrin without much result.  

III.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.   See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The veteran's status post lumbar surgery for herniated disc 
and spondylolisthesis has been evaluated as 40 percent 
disabling under Diagnostic Code 5239-5241, 38 C.F.R. § 4.71a 
(2005).  The Board notes that the veteran's disability has 
been evaluated under these diagnostic codes by analogy.  38 
C.F.R. § 4.20 (2005).  Diagnostic Code 5239 is for 
spondylolisthesis or segmental instability, and Diagnostic 
Code 5241 is for spinal fusion.  The veteran's disability was 
previously evaluated under Diagnostic Code 5293 for IDS.  

Under Diagnostic Code 5293, in effect from September 23, 
2002, to September 25, 2003, intervertebral disc syndrome 
(IDS) can be evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
chronic orthopedic and neurologic manifestations associated 
with IDS, along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

The Diagnostic Code defined an incapacitating episode as a 
period of acute signs and symptoms due to IDS that requires 
bed rest and treatment prescribed by a physician.  Id.

The following evaluations are assignable for IDS based on 
incapacitating episodes: 

10 percent where incapacitating episodes have a total 
duration of at least one week but less than two weeks 
during the past 12 months; 

20 percent where incapacitating episodes have a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; 

40 percent where incapacitating episodes have a total 
duration of at least 4 weeks but less than 6 weeks during 
the past 12 months; and 

60 percent where incapacitating episodes have a total 
duration of at least 6 weeks during the past 12 months.  

Id.

Chronic orthopedic and neurologic manifestations are defined 
as orthopedic and neurologic signs and symptoms resulting 
from IDS that are present constantly or nearly so.  
Orthopedic and neurologic disabilities are to be evaluated 
using criteria for the most appropriate diagnostic code or 
codes.  If IDS is present in more than one spinal segment, 
provided that the effects seen in each spinal segment are 
clearly distinct, each segment should be evaluated on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.

Under the current General Rating Formula for Diseases and 
Injuries of the Spine (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), effective from September 26, 2003, the following 
evaluations are assignable with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease:  

10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of the 
height;

20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis;  

30 percent for forward flexion of the cervical spine 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine;  

40 percent for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;  

50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; and 

100 percent for unfavorable ankylosis of the entire spine.  

38 C.F.R. § 4.71a, Diagnostic Code 5239-5241 (2003).

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board finds that the preponderance of the evidence is 
against a finding for a disability rating in excess of 40 
percent for the veteran's low back disability.  In this 
regard, the record shows that the veteran's disability has 
not been manifested by any incapacitating episodes in the 
past 12 months.  The Board notes that the veteran testified 
at his Board hearing that his physician told him to take some 
time off from work and told him to basically lay around and 
not do anything.  In this regard, the Board observes that the 
veteran's statement does not amount to bed rest as 
contemplated by Diagnostic Code 5243.  Moreover, the Board 
points out that the record does not show that the veteran has 
been prescribed bed rest during the past 12 months.  Thus, a 
higher rating is not warranted based on incapacitating 
episodes.  

Alternatively, although the veteran's chronic orthopedic 
manifestations warrant a 40 percent evaluation under 
Diagnostic Code 5292 for severe limitation of motion of the 
lumbar spine, the record fails to show that the veteran 
suffers from any chronic neurologic manifestations resulting 
from IDS that are present constantly, or nearly so.  In this 
regard, although the record shows complaints of back pain 
radiating to the lower extremities, muscle strength in the 
lower extremities was normal.  Thus, a higher rating is not 
warranted by combining under 38 C.F.R. § 4.25 separate 
evaluations for chronic orthopedic and neurologic 
manifestations.  With respect to pain and limitation of 
motion due to pain, the Board observes that 40 percent is the 
maximum evaluation under Diagnostic Code 5292.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, supra.

Although the veteran's disability has been manifested by 
severe limitation of motion of the lumbar spine, the record 
fails to show that he has unfavorable ankylosis of the entire 
thoracolumbar spine to warrant a higher 50 percent 
evaluation.  The Board notes the veteran's complaints of 
pain; however, the Board observes that his disability is not 
comparable to ankylosis of the entire thoracolumbar spine.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  Indeed, 
the veteran does not have ankylosis of any segment of the 
spine.  In addition, as discussed above, the veteran's 
disability has not been manifested by any incapacitating 
episodes during the past 12 months.  Thus, a higher rating is 
not warranted under the current rating criteria.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating under either rating criteria in 
effect from September 23, 2002, to September 25, 2003, or 
since September 26, 2003.  

Furthermore, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the February 2005 VA examination 
report reflects the examiner's statement that the veteran's 
disability interferes with his employability.  The Board 
observes, however, that the examiner did not comment on the 
extent of interference attributable to the veteran's 
disability.  More importantly, the veteran's disability has 
not been shown objectively to interfere markedly with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Furthermore, the Board notes 
the veteran's testimony at his Board hearing that, although 
he missed a couple of weeks of work in February 2003 due to 
his back pain, he has been able to work since that time.  
Indeed, the February 2005 VA examination report reflects that 
the veteran continues to be employed.

Given the above, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 40 
percent for the veteran's disability.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than 40 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.


ORDER

An initial disability rating in excess of 40 percent for 
status post lumbar surgery for herniated disc and 
spondylolisthesis is denied.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


